Citation Nr: 1328892	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  10-09 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for hearing loss, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In January 2011, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file. 

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.


FINDINGS OF FACT

1.  The Veteran has, at worst, Level VII hearing impairment in his right ear and Level I hearing impairment in his left ear.  

2.  The most probative evidence, including a November 2011 opinion from the Director of Compensation Service, indicates that the Veteran's hearing loss does not present an exceptional or unusual disability picture that would render impractical the application of the schedular criteria.  


CONCLUSION OF LAW

The criteria for a compensable rating, to include on an extraschedular basis, for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Duty to Notify

The Board finds that VA has met all statutory and regulatory notice provisions with respect to the issue on appeal.  The pre-adjudication letters dated in April 2008 and June 2008 notified the Veteran regarding the evidence necessary to substantiate his claim for a higher rating and advised him on how disability ratings and effective dates are assigned.  The Statement of the Case, dated in December 2009, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating the disability at issue.  The Veteran was informed of what was needed not only to achieve the next higher rating for the disability at issue, but also to obtain all the schedular ratings above the rating assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for his service-connected hearing loss.

Duty to Assist

The claims folder contains the Veteran's service treatment records (STRs), VA treatment records, and private records.  The VA treatment records were obtained in compliance with the Board's May 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The May 2011 remand also directed the RO/AMC to obtain the names and addresses of al medical care providers who treated the Veteran for his hearing loss disability since February 2008.  A letter was sent to the Veteran in May 2011, requesting that he submit a release form for each non-VA provider who treated him for his hearing loss since February 2008.  The Veteran did not respond.  In Wood v. Derwinski, 1 Vet. App 190 (1991), the Court noted that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  In light of the Veteran's failure to provide the requested information, the Board finds the VA has met its duty to assist.  Thus, the Board finds that VA does not have a further duty to obtain records and there has been substantial compliance with the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The Veteran was provided VA examinations in June 2008 and May 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   The examinations are adequate for rating purposes.  Both reports show examinations of the Veteran, recorded audiometric findings and speech recognition scores, and the manifestations of the Veteran's disability.  The Board acknowledges that the June 2008 examiner did not comment on the functional effects of the Veteran's disability.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a Veteran's bilateral hearing loss disability on occupational functioning and daily activities.  The Court noted that even if the audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran has not alleged any defect with the VA examination.  Further, the May 2011 VA examiner commented on how the Veteran's hearing loss impacted his occupational functioning and daily activities.  The examiner noted that the Veteran had difficulty understanding conversation, hearing the television, and was taken off tasks at work due to his hearing loss.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met and the Board's remand was completed.  38 C.F.R. § 3.159(c) (4).

In addition, an opinion was obtained from the Director of the Compensation Service in accordance with the Board's remand.  The opinion is adequate as the Director addressed and reviewed the evidence in the claims file, discussed the schedular rating criteria, and provided reasoning as to why the Veteran's hearing loss did not present an exceptional or unusual disability picture to render the schedular criteria inadequate.  Therefore, the Board finds that the opinion is adequate and there is compliance with the May 2011 remand.  See Stegall, 11 Vet. App. at 271 (1998).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  The issue on appeal was explained by the Veterans Law Judge (VLJ).  In addition, the representative and the VLJ asked questions to ascertain the nature of the Veteran's disability.  Further, the VLJ asked questions regarding the Veteran's medical treatment.  The identified VA treatment records were associated with the claims file following the Board's May 2011 remand.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.

Legal Criteria - Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.


Increased Rating - Hearing Loss

In a March 1972 rating decision, the RO granted service connection for scarring, right tympanic membrane with defective hearing and assigned a 0 percent disability rating under Diagnostic Code 6296.  

In February 2008, the Veteran submitted his claim for an increased rating.  

The August 2008 rating decision continued the noncompensable rating under Diagnostic Code 6100.  The Board notes that the March 1972 rating decision appears to indicate that the Veteran was only granted service connection for hearing loss of the right ear.  However, the award is unclear and the RO has treated the service-connected hearing loss as affecting both ears and, therefore, the Board will rate the service-connected disability as involving both ears.  

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss evaluations range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Under 38 C.F.R. § 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  If impaired hearing is service-connected in only one ear, as in the instant case, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VI," the percentage evaluation is 20 percent.  See 38 C.F.R. § 4.85.  The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran was provided a VA examination in June 2008.  The claims file was not available.  The Veteran reported that his hearing worsened on his latest annual hearing test at Federal Express ("FedEx").  He stated that he was referred to an audiology center for further testing and the results were the same.  The Veteran stated that he had ear surgery in his left ear about two years ago.  He stated that there was an obstruction and a piece of bone was removed.  He reported that he occasionally had dizziness.  The pertinent audiometric findings, in decibels, for the left ear were 30 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 35 decibels at 3000 Hertz, and 55 decibels at 4000 Hertz.  The puretone threshold average was 32.5 decibels.  The pertinent audiometric findings for the right ear were 80 decibels at 1000 Hertz, 50 decibels at 2000 Hertz, 55 decibels at 3000 Hertz, and 75 decibels at 4000 Hertz.  The puretone threshold average was 65 decibels.  The speech recognition score was 100 percent for the right ear and 100 percent for the left ear.  The examiner indicated that imittance testing could not be performed due to the inability to maintain a seal and patient sensitivity to the pressure.  Medical follow-up was indicated to rule out middle ear pathology due to conductive component on audiogram and history of middle ear surgery.  The results of all diagnostic and clinical tests conducted noted that hearing in the right ear was a moderate to profound mixed hearing loss and that hearing in the left ear was a mild to moderate rising to normal and sloping to mild to moderate mixed hearing loss.  Word recognition scores were excellent in both ears.  

A March 2011 private evaluation revealed pertinent findings for the left ear of 45 decibels at 1000 Hertz, 30 decibels at 2000 Hertz, 55 decibels at 3000 Hertz, and 60 decibels at 4000 Hertz.  The baseline results were from an April 2008 evaluation.  The April 2008 pertinent findings for the left ear were 40 decibels at 1000 Hertz, 25 decibels at 2000 Hertz, 45 decibels at 3000 Hertz, and 60 decibels at 4000 Hertz.  The March 2011 pertinent findings for the right ear were 90 decibels at 1000 Hertz, 70 decibels at 2000 Hertz, 75 decibels at 3000 Hertz, and 85 decibels at 4000 Hertz.  The baseline results were from an April 2008 evaluation.  The April 2008 pertinent findings for the right ear were 85 decibels at 1000 Hertz, 65 decibels at 2000 Hertz, 60 decibels at 3000 Hertz, and 80 decibels at 4000 Hertz.  The report indicated that there was a change (worse) in hearing levels when compared to the previous test.  

The Veteran was provided a VA examination in May 2011.  The Veteran indicated that he had left ear surgery approximately six years ago to drain fluid.  The Veteran reported some vertigo when looking up or reaching for something.  It was reported that the Veteran's disability had significant effects on occupation.  The Veteran reported significant difficulty hearing and understanding conversation and television.  He reported that he had trouble hearing at work and was taken off many tasks because of this.  The pertinent audiometric findings for the left ear were 45 decibels at 1000 Hertz, 35 decibels at 2000 Hertz, 60 decibels at 3000 Hertz, and 55 decibels at 4000 Hertz.  The average puretone threshold was 48.75 decibels.  The pertinent audiometric findings for the right ear were 90 decibels at 1000 Hertz, 75 decibels at 2000 Hertz, 80 decibels at 3000 Hertz, and 85 decibels at 4000 Hertz.  The average puretone threshold was 82.5 decibels.  The speech recognition score for the left ear was 100 percent.  The speech recognition score for the right ear was 86 percent.  The description of the speech recognition performance for the left ear was "excellent" and the description of the speech recognition performance for the right ear was "good."  The otoscopy showed clear canals and intact tympanic membranes bilaterally.  There was normal middle ear function as indicated by tympanograms.  The examiner noted that the Veteran was seen in 2008 with similar results.  

In an April 2009 statement, the Veteran's sister, D.N., stated that the Veteran had a severe hearing problem, and that the failure to hear properly caused problems in his personal life and career.  She stated that the hearing loss "caused misunderstandings and many hurt feelings in the past and continues to [a]ffect his day to day interactions with his family."  She indicated that it was difficult to communicate with the Veteran over the phone.  With respect to employment issues, she noted that interaction between workers, bosses, and co-workers was imperative.  She stated that a task that was not fully understood could not be successfully completed.  She reported that advancement was passed onto another employee who can hear and understand the requests of management.  She also stated that, in many instances, hearing loss can be a safety issue that can be detrimental to the Veteran's safety and the company's liability.  

In an April 2009 statement, R.L. stated that he had known the Veteran since November 2008, when R.L. started working at Sears Hardware.  R.L. stated that the Veteran had trouble hearing customers and co-workers especially when he was not facing the person speaking.  R.L. stated that this put the Veteran in a tough spot with customers who were seeking his assistance.  Management scolded the Veteran for continuing on a mission, such as putting stock away, when a customer asked for help and the Veteran did not hear the person.  R.L. stated that: "His opportunities for advancement are hindered by the loss of hearing he suffered while in the service.  I believe this condition also puts [the Veteran] at risk in other day to day situations, such as driving."

In an April 2009 statement, N.M.B. stated that he worked alongside the Veteran as a manager of the ANC/YYZ Outbound group at FedEx Express.  He stated that he could not divulge employee medical specifics, but could "confirm a hearing loss."  

In an April 2009 statement, K.J. stated that the Veteran had hearing loss and directly supervised the Veteran for four years.  During that time, the Veteran's difficulty hearing required different communication tactics than used with the rest of the staff.  Directions that were able to be given to other employees had to be visually communicated to the Veteran or the distance greatly decreased if not eliminated completely to communicate effectively.  K.J. had to repeat instructions and raise his/her voice even during a face to face conversation.  The Veteran had difficulty hearing the hand-held radios utilized for communication.  Even with a radio with a microphone, which was issued for the Veteran, it was challenging at times to communicate.  K.J. stated that the Veteran had hearing deficiencies that decreased his ability to communicate successfully in a wide variety of situations.  In many cases, the deficiency was severe enough to force alternative procedures to ensure proper communication.  

In a statement, M.W.B. stated that he worked with the Veteran at FedEx.  Over the years, he noticed that the Veteran had difficulty hearing directions, conversations, and instructions.  In a work environment such as FedEx, communication was an "essential and volatile part of our successful operations."  M.W.B. stated that he had to repeat the simplest of tasks or directives several times to the Veteran in order for him to hear and understand.  The Veteran's hearing impairment "impedes his ability to successfully operate at his fullest extent and could pose a potential safety hazard for himself or others around him."

In a statement, C.F. stated that she witnessed the Veteran's hearing.  When customers asked for assistance, the Veteran had to be right next to them or he did not hear them.  She stated that she could not call for him in a normal voice and had to shout.  On several occasions, she had to tell customers that the Veteran was not ignoring them, but that he was hard of hearing.  

In a statement, C.G. reported that he worked with the Veteran and observed the hearing loss effect the level of customer service.  C.G. noted that the customers approach the Veteran and he did not respond because he did not hear them.  This happened when he was approached from behind or when he was bending down.  C.G. stated that he made a conscious effort to speak louder than normal and maintained a good line of sight when he talked to the Veteran.  

In an April 2009 statement, B.N.T. stated that she worked with the Veteran at Sears Hardware.  B.N.T. explained that in order to have a conversation with the Veteran or get his attention to give him directions, one needed to be around six feet or less from him.  Also, it was preferable to be in front of him to try to talk to him.  B.N.T. stated that she would not say that the Veteran was completely deaf but believed his hearing was more of an impediment than a helping hand at work.  

In an April 2009 statement, J.E.B. stated that the Veteran suffered from a hearing loss disability.  J.E.B. worked with the Veteran for one year and witnessed the struggle that the Veteran had hearing the needs and wants of the customers and directions from management.  He had to strive harder to find out what customers' issues might be and re-verify directions from management from time to time due to his limited hearing.  

In an April 2009 statement, D.N. stated that he knew the Veteran for several years and was aware of his problem with hearing loss.  D.N. stated that he had to repeat what he said because the Veteran sometimes did not hear what was being said.  D.N. stated that he felt that the Veteran was reading lips "as much as hearing what I am saying."  D.N. stated that it was easy to understand that this was a significant hindrance to the Veteran when he was dealing with people who were not aware of his hearing loss.  

In an April 2009 statement, J.C. stated that he observed the Veteran's hearing loss and that his ability to hear was an issue.  Customer service was "job one" at Sears Hardware and it was important for associates to understand what the customer says and to be able to respond to the customer.

In a statement, K.R. stated that she worked with the Veteran at FedEx and that to speak to the Veteran, one has to speak into his good ear.  It was very noisy in the workplace with a lot of traffic.  Earplugs were mandatory, which made hearing more difficult.  K.R. stated that they could not yell to get the Veteran's attention, but had to physically tap him or grab his arm.

In an April 2009 statement, B.B. stated that he witnessed the Veteran's struggle to maintain his work performance.  For the last fifteen years, B.B. helped the Veteran by listening for calls over the P.A. system, identifying someone in the event that the Veteran is approached, and listening for sound that should not be coming from a motor when he was working on it.  B.B. stated that the Veteran would often use a stethoscope to help maximize the volume of the sound coming from an engine or any part of the vehicle that he was working on.  

In an April 2009 statement, L.C. stated that she noticed that the Veteran was unable to hear her without her being in his face.  She stated that the hearing loss caused him to be a danger to himself and others.

In an April 2009 statement, L.R. stated that she worked with the Veteran at Sears and that the Veteran could not hear well enough to answer customers' questions over the phone and had to be face to face to hear.  She stated that he does not answer pages at times because he does not understand the page.

In a statement, K.E. stated that the Veteran was responsible to take care of customer needs and answer any work-related pages over the loudspeaker.  However, due to his hearing, he missed vital pages or customer requests when they were first asked.   K.E. stated that this was frustrating for customers and associates although the Veteran was capable of performing the tasks asked of him.

In an April 2009 statement, L.J.P. stated that the Veteran worked as a Tool Department Associate at Sears Hardware.  The Veteran struggled to assist customers in the purchase of goods and services due to his hearing impairment.  Often, the customer must make the request numerous times in order for the Veteran to comprehend.  The impairment led to misunderstandings between members of the management team and the Veteran with respect to the performance of his job assignments on several occasions.  

In an April 2009 statement, K.S. stated that she worked with the Veteran at Sears for about a year and that communication was very important in this business.  She stated that one must look directly at the Veteran in order for him to clearly hear what was said.

In an April 2009 statement, D.F.D. stated that he worked with the Veteran at FedEx.   General conversation was difficult for the Veteran to hear. D.F.D. has to be very close to the Veteran and the Veteran must turn his head to hear.  At FedEx, the environment was noisy and packages can fall from belts, posing a danger to employees and that the Veteran would not be able to hear him yell.  

T.A.T. submitted a statement and explained that he had to be on the Veteran's good side in order for the Veteran to hear him.  T.A.T. stated that the impairment affected the Veteran every day as he strained to hear conversations.  

In an April 2009 statement, S.D.B. stated that he worked with the Veteran at FedEx in November 2008.  There were various occasions on the job when the Veteran had a problem due to the major hearing impairment he had in his right ear.  S.D.B. stated that the Veteran had a definite hearing problem.  

S.B. submitted a statement and explained that the Veteran's hearing loss was a hindrance to his performance at FedEx.  She stated that the work environment was noisy and they were required to wear hearing protection.  His hearing loss prevented him from effectively communicating with other people especially team leaders.  S.B. worked closely with the Veteran and they developed their own form of communication through hand signals.  

In an April 2009 statement, B.A. stated that the Veteran had hearing difficulties and did not hear when B.A. called his name.

K.M. submitted a statement and indicated that she worked with the Veteran for over a year and that the Veteran had trouble hearing.  Even when equipment was not running, he had difficulty understanding what was being said unless he was within proximity of the person speaking.  K.M. noted that the Veteran was an excellent employee but had to be told several times what to do because of his hearing loss, which was a safety concern.    

In a statement, B.W. explained that he worked with the Veteran at FedEx.  Every time they spoke, the Veteran had to turn his head or move to the other side of B.W. to hear.  His disability caused him much frustration because it was not easily recognized.  B.W. saw the Veteran ask others to repeat things numerous times and he could not hear out of one of his ears.

T.D. submitted a statement and explained that the Veteran had to turn his head to hear people speak.  

In a statement, R. stated that the Veteran had to hear and understand the customer and their needs in order to help them.  

A.E. submitted a statement and explained that it was hard for employees and customers to get the Veteran's attention.  His hearing ability made it hard for him to hear emergency vehicles and it was not his fault that he had a hearing problem.

In an April 2009 statement, T.R. explained that she worked with the Veteran for three years and witnessed his difficulty in hearing his fellow co-workers and that it was difficult to get his attention unless he was looking toward you.

In an April 2009 statement, R.A.W. stated that the Veteran was his mechanic for many years.  It was reported that the Veteran had a hard time hearing R.A.W. unless he was looking directly at him.  

In consideration of the entire record, the Board finds that the Veteran's hearing loss does not warrant a compensable rating.  

First, in applying 38 C.F.R. § 4.85, Table VI, to the June 2008 examination findings, the Veteran's right ear hearing loss manifests in a Level II impairment.  The Veteran's left ear hearing loss manifests in a Level I impairment.  Applying the criteria from Table VI to Table VII, a noncompensable rating is warranted.  

Next, in applying 38 C.F.R. § 4.85, Table VI, to the May 2011 examination findings, the Veteran's right ear manifests in a Level IV impairment.  The Veteran's left ear hearing loss manifests in a Level I impairment.  Applying the criteria from Table VI to Table VII, a noncompensable rating is warranted.  However, as the May 2011 examination results demonstrated a puretone threshold of 55 decibels or more in all four frequencies of the right ear, evaluation under 38 C.F.R. § 4.86(a) is warranted.  Applying these findings to 38 C.F.R. § 4.85, Table VIA of the Rating Schedule, results in a Level VII impairment for the Veteran's right ear.  The Veteran's left ear does not qualify for exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 and, therefore, the hearing impairment remains at Level I.  Applying the findings to Table VII, a noncompensable rating remains assigned.   

With respect to the audiometric findings of the private evaluation, the Board notes that there are no speech recognition scores.  Even so, the puretone threshold averages were less than those shown on the most recent May 2011 VA examination report, which warranted a noncompensable rating.  In this respect, the March 2011 private evaluation reveals a puretone threshold average of 47.5 decibels with respect to the left ear and 80 decibels for the right ear.  The April 2008 results indicated a puretone threshold average of 42.5 for the left ear and a puretone threshold average of 72.5 decibels for the right ear.  The evaluation did not include the puretone threshold averages and were calculated by the Board by the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and divided by four.  See 38 C.F.R. § 4.85 (d) (2012).  Even when using the average puretone thresholds from the April 2008 and March 2011 private evaluations in connection with the speech recognition scores in the May 2011 VA examination report (the more severe results as compared to the earlier VA examination report), a noncompensable rating remains assigned.  

Regarding the Veteran's statements and the numerous lay statements submitted in connection with his claim for a compensable rating, the Board acknowledges that the Veteran and his co-workers, friends, and sister, are competent to give statements regarding lay observable symptomatology, including witnessing the Veteran's hearing difficulties.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Veteran and the lay persons are not competent to testify that his hearing has worsened to a compensable level in accordance with the schedular criteria.  There is no indication that the Veteran or the lay persons are medical professionals.  The lay persons, including the Veteran, are not competent to provide evidence that requires medical knowledge because they lack the requisite professional medical training, certification, and expertise to present an opinion as to the severity of the Veteran's hearing loss.  As indicated above, the VA schedular criteria are definitive and provide for a precise result based on audiometric test results and speech recognition scores.  See Lendenmann, supra.  The Board is bound to apply the VA Rating Schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.

In light of the above, Board finds that the preponderance of the evidence is against entitlement to a compensable rating for hearing loss and staged ratings are not warranted at any point during the appeal period.  Hart, supra.  Therefore, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board has considered whether an extraschedular rating is warranted.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The provisions of 38 C.F.R. § 3.321 direct that to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension service, upon field station submission, is authorized to approve, on the basis of the relevant criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm is identified as:  "A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  

In May 2011, the Board remanded the Veteran's claim for a compensable rating for hearing loss for referral to the Director of Compensation service for consideration of an extraschedular rating.  In a November 2011 opinion, the Director of Compensation Service indicated that the claims file had been reviewed.  The Director noted that the Veteran had submitted numerous lay statements attesting to his hearing difficulty.  He also noted that the audiological findings from FedEx, dated in March 2011, indicated increased decibel readings as compared to a previous examination, with no ear problems shown.  The Director discussed the findings from the June 2008 and May 2011 VA examinations.  The Director explained that the evidentiary record did not support the criteria for entitlement to an extraschedular rating for hearing loss.  The Director noted that the record showed that the Veteran had an exceptional pattern of hearing as of May 27, 2011, which was contemplated by the rating schedule and factually ascertainable through its criteria found in 38 C.F.R. § 4.86, under Table VII.  It was observed that the June 2008 VA examination showed excellent speech recognition, whereas the May 2011 examination revealed a sharp decline.  It was opined that the evidence of record did not demonstrate an exceptional disability picture that would render the rating schedule as impractical.  The Director commented that while the record showed interference with employment, it did not show frequent hospitalization.  It was stated that the thirty lay statements, while impressive, were tantamount to bare conclusions without medical support prior to May 2011.  Therefore, entitlement to an extraschedular rating was not warranted.  

The evidence of record, including the pertinent medical evidence, supports the Director's determination that an extraschedular rating is not warranted.  The evidence does not establish that the Veteran's disability, which is manifested by loss of hearing acuity, measured by audiometric testing, and speech discrimination ability, present such an exceptional or unusual picture as to render impractical the application of the regular schedular criteria.  The Veteran's disability is manifested by difficulty hearing.  The VA examination reports show that the Veteran has reduced hearing.  The Veteran's difficulty hearing is a symptom that is contemplated by the rating schedule, which is based on the ability to understand spoken words and on hearing acuity at various decibel levels as shown by objective testing.  The Board recognizes the numerous lay statements submitted in connection with the Veteran's case.  Cumulatively, the lay persons have indicated the severity of the Veteran's hearing loss, its impact on his two jobs at FedEx and Sears, and his difficulty hearing customers and communicating with management.  However, again, the Veteran's symptom of hearing loss is contemplated by the rating schedule.  

Further, the Board finds the opinion of the Director of the Compensation Service to be the most probative evidence with respect to whether the Veteran's disability presents such an exceptional and unusual disability picture so as to render impractical the application of the regular schedular criteria.  The Board finds the Director's opinion to be probative as the Director reviewed the entire claims file, noted the examination findings, and provided reasoning as to why the Veteran's disability picture was not so exceptional or unusual to render impractical the application of the regular schedular criteria.  Specifically, the Director pointed out how the Veteran's disability was rated under the schedular criteria.  The Director acknowledged that the Veteran's hearing loss reflected an exceptional hearing impairment as of the May 2011 VA examination.  However, the Director explained that the schedular criteria provided for evaluation of such exceptional impairment under 38 C.F.R. § 4.86.  The Director also acknowledged the lay statements regarding the Veteran's hearing loss and its impact on the Veteran's jobs.  However, the Director again noted that the Veteran's disability did not render impractical the application of the regular schedular criteria and that there were no frequent periods of hospitalization.  Indeed, the Board points out that while the Veteran's hearing loss undoubtedly impacts his employment and that the Veteran has difficulty with communication with customers, management, and his co-workers, he has not lost any time from work and has been described as a good employee.  The schedular criteria are designed to take into account industrial impairment.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Again, the Board finds that the Veteran's disability picture does not present an exceptional or unusual picture as to render impractical the application of the regular schedular criteria.  Thus, an extraschedular rating is not warranted.  


ORDER

Entitlement to a compensable rating for hearing loss, to include on an extraschedular basis, is denied.  



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


